STATE OF VERMONT
SUPERIOR COURT                                                  ENVIRONMENTAL DIVISION
Environmental Division Unit                                      Docket No. 128-11-15 Vtec

                          Lawrence/Bonnet St. Major Development

                                ENTRY REGARDING MOTION

Count 1, Municipal DRB Major Development (128-11-15 Vtec)

Title:            Motion to Dismiss Appeal/Relinqushment of Permi (Motion 2)
Filer:            David Lawrence
Attorney:         Lawrence G. Slason
Filed Date:       March 11, 2016

No response filed

The motion is GRANTED.

       Pursuant to Permittees’ David Lawrence and Rising Sun Maintenance, Inc. motion, the
Town of Manchester Development Review Board’s October 7, 2015, Findings of Fact,
Conclusions of Law, Decision & Order (Application number 2015-08-072) is VACATED and this
appeal is DISMISSED.

           This matter is concluded.

So ordered.

Electronically signed on March 15, 2016 at 12:58 PM pursuant to V.R.E.F. 7(d).



_________________________________________
Thomas G. Walsh, Judge
Superior Court, Environmental Division


Notifications:
Rachel B. Margulies (ERN 6016), Attorney for Appellant James C. Clark
Rachel B. Margulies (ERN 6016), Attorney for Appellant Tatsiana Clark
Robert E. Woolmington (ERN 3047), Attorney for Interested Person Town of Manchester
Interested Person Elizabeth Verruso
Lawrence G. Slason (ERN 2443), Attorney for Appellee David Lawrence
Lawrence G. Slason (ERN 2443), Attorney for Appellee Rising Sun Maintenance, Inc.

dchamber